Opinion issued December 12, 2002 

 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01270-CV
____________

IN RE JOHN JOSEPH REYES, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator has filed in this Court a pro se petition for writ of mandamus,
asserting that respondent, the clerk of the 56th District Court of Galveston County,
did not forward his notice of appeal to the appropriate court of appeals.  The notice
of appeal in question is from the denial of relator's motion for forensic DNA testing
of evidence in cause number 93CR0357.  The appeal from the denial of relator's
motion for forensic DNA testing in cause number 93CR0357 is currently pending in
this Court in cause number 01-02-00849-CR.  This is the appropriate court for
relator's appeal.  Therefore, we deny relator's petition for writ of mandamus on this
ground.
	Relator also requests that we order the trial court to conduct a hearing to
determine if relator's court-appointed appellate counsel has abandoned the appeal. 
Mandamus issues only to correct a clear abuse of discretion by the lower court or the
violation of a duty imposed by law when there is no other adequate remedy by law. 
Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).  The trial court has no legal duty
to conduct the type of hearing relator describes.  Therefore, mandamus is not an
available remedy.  
 	The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.   Tex. R. App. P. 47.
1.    	The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.